               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        STATESVILLE DIVISION
                   CIVIL CASE NO. 5:18-cv-00162-MR


MARCUS A. THORPE,               )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
ANITA J. GOWANS, et al.,        )                         ORDER
                                )
              Defendants.       )
_______________________________ )

        THIS MATTER is before the Court on the Consent Motion for

Extension of Time to Complete Discovery and File Dispositive Motions filed

by Defendants Anita J. Gowans, Derrick Copeland, David J. Davis,

Christopher Johnson, Joshua T. Quinn, John F. Snyder, Nathan E. Wyatt,

Curtis D. Sauberan, and Robert J. Virtue (the “Moving Defendants”) [Doc.

49].1

        The Moving Defendants seek a fifth extension of the deadlines to

complete discovery and file dispositive motions. The Moving Defendants

indicate that they intend to serve their discovery responses today, and that

North Carolina Prisoner Legal Services (“NCPLS”), which was appointed to


1 Defendants Phillip A. Carswell and David A. Stephens were served but did not answer
the Complaint. [See Docs. 15-16].


         Case 5:18-cv-00162-MR Document 51 Filed 03/08/21 Page 1 of 2
represent Plaintiff in this matter for purposes of discovery, require time to

review the responses and documents and may have requests for

supplementation. NCPLS consents to the extension. [See Doc. 49 at 2].

The Moving Defendants’ Motion will be granted for good cause shown. No

further extensions of these deadlines will be granted except on a showing of

extraordinary circumstances.

     IT IS, THEREFORE, ORDERED that Moving Defendants’ Consent

Motion for Extension of Time to Complete Discovery and File Dispositive

Motions [Doc. 49] is GRANTED, and the parties shall have until April 6, 2021

to complete discovery and until May 17, 2021 to file dispositive motions. No

further extensions of these deadlines will be granted except on a showing of

extraordinary circumstances.

     IT IS SO ORDERED.         Signed: March 6, 2021




                                       2

        Case 5:18-cv-00162-MR Document 51 Filed 03/08/21 Page 2 of 2
